The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the judgment of the court below should be, and the same is hereby, reversed, and the cause is remanded with directions to enter final judgment for the plaintiff below on the verdict, unless a motion *Page 978 
in arrest of judgment, or for judgment non obstante veredicto
shall be made and prevail.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.